Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants' communication dated May 11, 2022. Claims 1, 3, 11 and 12 were amended. Claims 1-12 of the application are pending. This office action is made final.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without an inventive concept/significantly more.  

2.1	Claim 1 is directed to:
A non-transitory computer-readable storage medium storing an estimation program for causing a computer to execute a process comprising:
generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points.

Step 1 analysis
Claim 1 is directed to a non-transitory computer-readable storage medium storing an estimation program for causing a computer to execute a process comprising:
generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points. 
Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 1, the process of “generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for causing a computer to execute a process.  That is, other than reciting “causing a computer to execute a process”, the “generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element” limitation falls under the category of a mental process in that a person could mentally generate an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element
In claim 1, the process of “assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for causing a computer to execute a process.  That is, other than reciting “causing a computer to execute a process”, the “assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points” limitation falls under the category of a mental process in that a person could mentally assign a value determined based on a length of the target element to a point over the target element, and assign a value to be reduced corresponding to a distance from the target element to other points

Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit” and “causing a computer to execute a process”.  The step of “inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit” amounts to data transmission to a software module and data reception from a software module and represents an insignificant extra-solution activity (see MPEP 2106.05(g).  The additional element of “causing a computer to execute a process” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit” amounts to data transmission to a software module and data reception from a software module and represents an insignificant extra-solution activity (see MPEP 2106.05(g).  The additional element of “causing a computer to execute a process” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

2.2	Dependent claims 2-10, recite the abstract ideas of:
(claim 2) the target element is an element that has an influence on radiation of the electromagnetic waves or the heat of the target circuit (mental steps in that a person could mentally determine the target element is an element that has an influence on radiation of the electromagnetic waves or the heat of the target circuit); 
(claim 3) the target element is an element included in the target circuit which is designated (mental steps in that a person could mentally determine the target element is an element included in the target circuit which is designated); 
(claim 4) the target element is an element that is included in the target circuit and satisfies a predetermined reference (mental steps in that a person could mentally determine the target element is an element that is included in the target circuit and satisfies a predetermined reference);
(claim 5) in a case where the target element is a wiring and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a length of the wiring and a distance from the wiring (mental steps in that a person could mentally determine in a case where the target element is a wiring and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a length of the wiring and a distance from the wiring);
(claim 6) in a case where the target element is a device and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a mismatching amount of characteristic impedances between the device and a wiring coupled to the device (mental steps in that a person could mentally determine in a case where the target element is a device and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a mismatching amount of characteristic impedances between the device and a wiring coupled to the device); 
 (claim 7) in a case where the target element is a wiring and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a length of the wiring, a thickness of the wiring, and a distance from the wiring (mental steps in that a person could mentally determine in a case where the target element is a wiring and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a length of the wiring, a thickness of the wiring, and a distance from the wiring);
 (claim 8) in a case where the target element is a device and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a resistance value of the device and a distance from the device (mental steps in that a person could mentally determine in a case where the target element is a device and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a resistance value of the device and a distance from the device),
(claim 9) the estimation model is a model learned using an emphasis pattern image obtained by emphasizing each target element of the pattern image of the circuit by the emphasizing method and a far field of correct solution, as learning data (mental steps in that a person could mentally determine the estimation model is a model learned using an emphasis pattern image obtained by emphasizing each target element of the pattern image of the circuit by the emphasizing method and a far field of correct solution, as learning data); and 
(claim 10) in a case where a far field indicating a simulation result for a first circuit approximates a far field indicating a simulation result for a second circuit in which the target element included in the first circuit is varied, a pattern image of the second circuit is added as the learning data (mental steps in that a person could mentally determine in a case where a far field indicating a simulation result for a first circuit approximates a far field indicating a simulation result for a second circuit in which the target element included in the first circuit is varied, a pattern image of the second circuit is added as the learning data).

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

2.3	Claim 11 is directed to:
An estimation apparatus comprising: 
a memory, and 
a processor coupled to the memory and configured to: 
generate an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
input the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiated for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points.

Step 1 analysis
An estimation apparatus comprising: 
a memory, and 
a processor coupled to the memory and configured to: 
generate an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
input the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiated for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points.

Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.
The claim has same abstract ideas as claim 1.  Therefore, it is rejected as not patent eligible for the same reasons as described for claim 1 in Paragraph 4.1.

2.4	Claim 12 is directed to:
An estimation method performed by a computer, the method comprising: 
generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points.

Step 1 analysis
Claim 12 is directed an estimation method performed by a computer, the method comprising: 
generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points. 
 
Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.
The claim has same abstract ideas as claim 1.  Therefore, it is rejected as not patent eligible for the same reasons as described for claim 1 in Paragraph 4.1.

Allowable Subject Matter

3.	Claims 1-12 of the application would be allowable over prior art of record if claim rejections under 35 USC 112 (b) described in Paragraph 3 above and claim rejections under 35 USC 101 detailed in Paragraph 4 above are overcome

4.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) electromagnetic compatible design of an electronic device; by measuring the radiation of the device; calculating the radiation intensity in the near-field and far-field regions of the device; the electromagnetic radiation generated by a device can have unwanted influence on other devices and affect the normal operation of those devices; power dissipation via the EM radiation and related infrared thermal radiation has harmful effect on the battery life of the products; a processing unit receives the locations of the devices and outputting field characteristics including energy field of the devices; an estimation method obtains the near-field radiation received and calculates the radiation intensity; it establishes an EM distribution curve and a heat distribution curve for the spatial distribution; a mathematical model is used to convert the computed intensity data to current density  which is then used to compute the near-field and fa-field radiations; a 2D or 3D image is generated showing the distribution of radiation using a matrix or array of values (Khazei et al., Chinese patent CN 1454318 A, Published November 2003); 
(2) the electronic devices emit various useful and useless electromagnetic waves that affect the normal functioning of other electronic devices; determining signal and power integrity and electromagnetic field distribution and far-field radiation distribution; determining the electromagnetic effect using a simulation model and stress-strength interference model; simulation of the circuit board is performed to determine the magnetic field distribution, surface current and far-field radiation; factors affecting the distribution are structure size, material properties, electric stress, process quality and process control; evaluating the influence of characteristic parameters ad the parameter distribution on the electric field radiation; generating an electric field and a magnetic field maps o determine the maximum electric field value of the circuit board; performing a plurality of simulation modeling to determine a plurality of electromagnetic parameter values (Chen et al., Chinese patent CN 10479282 B, Published March 2015); 
(3) detecting thermal type infrared radiation of an integrated circuit using image capture devices and sensors; using a radiation image capture device incorporating thermal type infrared radiation detector cell with metal wiring and thermally variable resistor film; the metal wiring films constitute an infrared radiation reflector film reflecting incident infrared rays; the infrared radiation image capture element has high radiation absorption rates; the thickness of the film determine the distance between the metal wiring films  and the infrared radiation absorbing film; the high refractive index of the film exhibits short response time and produces clear images in infrared radiation image capture elements (Deguchi et al. , U.S. Patent 6,489,614).

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable storage medium storing an estimation program, specifically including: 
(Claims 1) “generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit”.
 
None of these references taken either alone or in combination with the prior art of record discloses an estimation apparatus, specifically including: 
(Claims 11) “generate an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
input the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiated for the target circuit”.
 
None of these references taken either alone or in combination with the prior art of record discloses an estimation method performed by a computer, specifically including: 
(Claims 12) “generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and
inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit”

All dependent claims are allowable because of their dependence on the allowable independent claims.
 
Response to Applicant’s Arguments

5. 	Applicant's claim amendments and arguments filed on May 11, 2022 have been fully considered.  Claim rejections under 35 USC 101 have been updated in this office action in response to applicant’s amendments and arguments.

5.1 	As per the applicant’s argument that “the specification, paragraph [0031], provides support for the claim amendments involving specifying of the emphasizing method; the 35 USC 112(b) rejections are overcome”, the Examiner has withdrawn the 112 (b) rejections based on the Applicants’ arguments

5.2 	As per the applicant’s argument that “amended claim 1 recites "generating an emphasis pattern image which emphasizes a pattern of a target element, among target elements, from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element; and inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit ... ," which could not reasonably be deemed to be performed in the human mind; amended claim 1 is also not directed to a mathematical concept per se, because claim 1 as amended recites "inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit; under 2019 PEG, Step 2A, prong 2, even if assuming claim 1 may be directed to an abstract idea, such abstract idea is integrated into a practical application by reciting "an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, wherein "the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points"; in the instant invention, an assumed process for simulating near field is approximated (or replaced) by a process as in the example in Fig. 3, and the actual simulation (using a machine learning model) is started from such the approximated result of near field; amended claim 1 recites "the emphasizing method includes assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points"; thereby, more accurate estimation of far field can be obtained at high speed, improving a functioning of the computer as evidence of integration into a practical application in compliance with 2019 PEG, Step 2A, prong 2, as described in the instant specification, paragraph [0020]; the example emphasizing method in Fig. 3 is consistent with the physical rule that a field value decreases according to the distance from the source of the field; the emphasizing process and the estimating process by an estimation learning model as claimed are not mere abstract idea, but steps performed by a computer by using the physical rule, and obtaining physically improved result in a computer, namely, higher accuracy in a shorter processing time by the computer; therefore, amended claim 1 complies with the subject matter eligibility requirements of 35 USC 101 by not being directed to an 'abstract idea' as well as comply with 2019 PEG; he 35 USC 101 rejection is overcome”, the Examiner respectfully disagrees.
The Examiner takes the position that “assigning a value determined based on a length of the target element to a point over the target element, and assigning a value to be reduced corresponding to a distance from the target element to other points" can be performed by a mental process and is a mental step; “generating an emphasis pattern image which emphasizes a pattern of a target element from a pattern image of a target circuit, according to an emphasizing method corresponding to a type of the target element” can also be performed by metal step since it involves only assigning vales to the circuit elements;  “inputting the emphasis pattern image to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit” involves transmitting data to a software model and receiving data from the model and it is well known; “an estimation learning model” is described in the specification as a model generated using simulation data; generating a model relating the input variables to output variables is well known”;  the specification does not describe how the modeling used in the application is different from well-known modeling approaches;  the specification does not describe how “more accurate estimation of far field can be obtained at high speed, improving a functioning of the computer”. Therefore, the claim 1 does not involve any inventive steps and does not constitute patent eligible subject matter. It only comprises abstract ideas.

ACTION IS FINAL

6.	Applicant’s claim amendments necessitated updated 101 rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	June 10, 2022